Title: To George Washington from the Cabinet, 2 July 1796
From: Cabinet
To: Washington, George


        
          To the President of theUnited States.
          Philadelphia July 2. 1796.
        
        Agreeably to your directions, we have consulted together on the subject of your letter of the 24th of June; and we are of opinion that a direct explanation should be asked of Mr Adet, the minister of the French Republic, in the terms of the inclosed draught of a letter to him, which, as you desired, will be sent without delay. We are also of opinion that the Executive has not the power, in the recess of the Senate, to originate the appointment of a minister extraordinary to France; and that the recall of Mr Monroe, by creating a vacancy, can alone authorize the sending of a new minister to that country. On the expediency of this change we are agreed. We think the great interests of the United States require that they have near the French Government some faithful organ to explain their real views and to ascertain those of the French. Our duty obliges us to be explicit. Altho’ the present minister plenipotentiary of the United States at Paris, has been amply furnished with documents to explain the views and conduct of the U. States, yet his own letters authorize us to say, that he omitted to use them, and thereby exposed the U. States to all the mischiefs which could flow from jealousies & erroneous conceptions of their views and conduct. Whether this dangerous omission arose from such an attachment to the cause of France as rendered him too little mindful of the interests of his own country, or from mistaken views of the latter, or from any other cause, the evil is the same. We therefore conceive it to be indispensably necessary that the present minister plenipotentiary

of the United States at Paris should be recalled, and another American Citizen appointed in his stead. Such being our opinion, we beg leave to name for your consideration Patrick Henry & John Marshall of Virginia, & Charles Cottesworth Pinckney & William Smith of South Carolina, either of whom would, we believe, so explain the views and conduct of the United States as to satisfy the French Republic, and thereby remove the danger of a rupture or inconvenient controversy with that nation; or failing of this desirable effect, to satisfy the citizens of the United States that the fault was not to be imputed to their own government.
        In confirmation of our opinion of the expediency of recalling Mr Monroe, we think the occasion requires that we communicate a private letter from him which came to our hands since you left Philadelphia. This letter corresponds with other intelligence of his political opinions & conduct. A minister who has thus made the notorious enemies of the whole system of the government his confidential correspondents in matters which affect that government, cannot be relied on to do his duty to the latter. This private letter we received in confidence. Among other circumstances that will occur to your recollection, the anonymous letters from France to Thomas Blount and others are very noticeable. We know that Montflorence was the writer, & that he was the chancellor of the Consul Skipwith; and from the connection of Mr Monroe with those persons we can entertain no doubt that the anonymous letters were written with his privity.
        These anonymous communications from officers of the United States in a foreign country, on matters of a public nature, and which deeply concern the interests of the U. States, in relation to that foreign country, are proofs of sinister designs, and shew that the public interests are no longer safe in the hands of such men.
        The information contained in the confidential communication you were pleased to make to us on the project of the French Government relative to the commerce of the U. States, is confirmed by the open publication of the same substantially and more minutely in the news-papers. Mr Fenno’s in which it first appeared, we now inclose. The execution of the project even appears to have been commenced. The following article is in Mr Fenno’s paper of the 28th ulto.
        “New-London June 23. Arrived Brig Aurora, S. Wadsworth of Hartford, in 14 days from port-a-paix. Left there sloop Crisis,

Cook, of Norwich, with Mules; sloop Scrub, Williams, of Middletown; and a brig from Philadelphia; all carried in by French privateers. It was not pretended to make prizes of them; but their cargoes were taken by the administration, at their own price, and due bills given therefor. Those who go there to trade and those carried in are all treated alike. Capt. Wadsworth received a due bill for 11,000 livres.”
        The foregoing we respectfully submit to the consideration and decision of the President of the United States.
        
          Timothy Pickering, Secy of StateOliver Wolcott Jr Secy of the TreasyJames McHenrySecy of war
        
      